Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered January 5, 1990, convicting him of burglary in the second degree (three counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress statements made by him to law enforcement officials and to suppress physical evidence.
Ordered that the judgment is affirmed, and the matter is *761remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s contention that his statements to the police were involuntarily made, due to alleged psychological coercion by the police, is without merit. We find that the hearing court properly denied the defendant’s motion to suppress these statements because they were made after the defendant knowingly and intelligently waived his rights (see, People v Jacques, 158 AD2d 949).
Moreover, the police had probable cause to arrest the defendant (see, People v Bigelow, 66 NY2d 417). The police acted upon the sworn statement of an identified individual setting forth facts based on the affiant's personal observations, coupled with information from other individuals in the community which verified the reliability of the sworn statement (see, People v Hicks, 38 NY2d 90; People v Bigelow, supra).
We have examined the defendant’s remaining contention, and find it to be without merit (see, People v Cunningham, 153 AD2d 700). Bracken, J. P., Kunzeman, O’Brien and Ritter, JJ., concur.